United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       May 15, 2007

                                                              Charles R. Fulbruge III
                              No. 05-40897                            Clerk
                            consolidated with
                               No. 05-41087
                           Conference Calendar


                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 VERSUS


                         FELIPE LOPEZ-RODRIGUEZ,

                                                   Defendant-Appellant.



             Appeal from the United States District Court
                  for the Southern District of Texas
                            (1:05-CR-160-ALL)
                             (1:02-CR-62-ALL)

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     This court previously affirmed the conviction and sentence of

Appellant,     Felipe   Lopez-Rodriguez.   United    States     v.     Lopez-

Rodriguez, 203 F. App’x 600 (5th Cir. 2006). On March 30, 2007, the

Supreme Court vacated our judgment in this case and remanded the

case to this court for further consideration in light of Lopez v.


     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5th Cir. R. 47.5.4.
Gonzales, 127 S.Ct. 625 (2006).

      Following the Supreme Court’s remand we received supplemental

letter briefs from both parties with respect to the impact of

Lopez. The government concedes and we agree that, under Lopez, the

district court erred in imposing an eight-level enhancement for

Appellant’s prior controlled substance conviction. In light of this

error, the issue on appeal is whether we should vacate the sentence

and remand for resentencing or whether the appeal is now moot.

      The parties agree that Lopez-Rodriguez has completed the

confinement portion of his sentence but remains subject to the

terms of his supervised release. Also, the government asserts,

without challenge, that Lopez-Rodriguez has been deported. This

Court recently found a similar case moot when the appellant had

already been released from prison and deported. See United States

v. Rosenbaum-Alanis, __ F.3d __, No. 05-41400, 2007 WL 926832 (5th

Cir. Mar. 29, 2007). Because the defendant in Rosenbaum-Alanis was

barred from entering the United States, and therefore could not be

resentenced, the Court could not grant the relief requested. Id. at

*2.

      We   find   Rosenbaum-Alanis   controlling,   and   because   Lopez-

Rodriguez is barred from entering the United States, we cannot

grant his request to be resentenced.

The appeal is moot and therefore DISMISSED.